Citation Nr: 0335083	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had service with the Merchant Marines from 
November 1942 to August 1945.  The service department has 
certified the following dates as active duty for VA purposes:  
November 3, 1942 to December 3, 1942; December 4, 1942 to 
December 12, 1942; December 13, 1942 to February 13, 1943; 
February 14, 1943 to March 3, 1943; March 19, 1943 to April 
27, 1943; May 8, 1943 to August 20, 1943; August 21, 1943 to 
September 5, 1943; September 5, 1943 to October 3, 1943; 
October 4, 1943 to December 24, 1943; December 25, 1943 to 
January 11, 1944; February 19, 1944 to October 28, 1944; May 
16, 1945 to June 30, 1945; and August 1, 1945 to August 15, 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).  

In writing in September 2002, the veteran withdrew a request 
for a hearing.

On November 24, 2003, the veteran's representative's motion 
to advance his case on the Board's docket was granted 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The issues of entitlement to an increased rating for 
asbestosis, currently evaluated as 30 percent disabling, and 
entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 10 percent disabling, are 
the subjects of the remand discussion below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU) has been obtained 
by the RO.

2.  Service connection is in effect for asbestosis, evaluated 
as 30 percent disabling; a left ankle injury, evaluated as 20 
percent disabling; a left shoulder disability, evaluated as 
20 percent disabling; a right shoulder disability evaluated 
as 20 percent disabling; and a fracture of the upper spine, 
evaluated as 10 percent disabling.  The veteran's combined 
evaluation is 70 percent, with a bilateral factor of 3.6 
percent.

3.  In January 2000, service connection was granted for 
asbestosis with a 30 percent rating assigned.  In January 
2002, ratings for left shoulder pathology, right shoulder 
pathology, and left ankle pathology were each increased from 
10 percent to 20 percent disabling.

4.  The veteran is shown to have worked as an insurance 
salesman from 1946 to April 1989, when he retired, as an 
insurance salesman.  He has completed 4 years of high school 
education.

5.  When consideration is given to the most recent increase 
in severity of service connected disorders, it is more likely 
than not that the veteran is shown by the evidence to be 
precluded from performing all forms of substantially gainful 
employment as a result of his service connected disabilities, 
without regard to his advancing age.


CONCLUSION OF LAW

With resolution or reasonable doubt in the appellant's favor, 
the criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, (VCAA) is satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).

The veteran is service connected for asbestosis, evaluated as 
30 percent disabling; a left ankle injury, evaluated as 20 
percent disabling; a left shoulder disability, evaluated as 
20 percent disabling; a right shoulder disability evaluated 
as 20 percent disabling; and a fracture of the upper spine, 
evaluated as 10 percent disabling.  The veteran's combined 
evaluation is 70 percent, with a bilateral factor of 3.6 
percent.

It is noted that service connection was granted for 
asbestosis in January 2000, with the 30 percent rating has 
been assigned.  In January 2002, individual ratings for a 
left shoulder disorder, a right shoulder disorder, and a left 
ankle disorder, were increased from 10 percent to 20 percent 
disabling.  He worked as an insurance salesman from 1946 
until retirement in April 1989.  He has a high school 
education.

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2002).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2002).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.
 
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).   
 
Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).

The veteran contends that his service connected disabilities 
prevent him from engaging in any substantially gainful 
employment.  The evidence supports his contention.  On a VA 
examination in May 2002, specifically related to industrial 
adaptability, after examination regarding asbestosis, the 
left ankle, the bilateral shoulders disability, and the upper 
spine disability, the diagnoses were degenerative joint 
disease; chronic obstructive pulmonary disease, asbestosis; 
mild to severe degenerative changes to the shoulders 
bilaterally; kyphosis and scoliosis and degenerative changes 
of the thoracic spine; and moderate soft tissue swelling to 
the left ankle.  The medical opinion was that the veteran 
would be extremely hindered physically in attempting to find 
any industrial adaptability that would be suited to his 
needs.  The examiner also noted that the veteran was 78 years 
old and of retirement age.  (It is noted that age is not for 
consideration in assigning these benefits.  See 38 C.F.R. 
§ 4.19.)  

It is noted that since 2000, service connection for pulmonary 
pathology has been granted with a 30 percent rating assigned.  
Moreover, since 2002, it has been determined that several of 
his service connected disorders have recently increased in 
pathology.  This has resulted in a combined 70 percent 
disability rating.  At the time he was employed he had not 
been granted service connection for pathology.  Clearly 
therefore, there has been an increase in his disability 
picture since his retirement.  In view of the medial opinion 
offered, and in view of the totality of the evidence on file, 
the Board concludes that it is more likely than not that the 
service connected disorders as currently manifested, preclude 
substantially gainful employment, as such, the appeal is 
allowed with resolution of reasonable doubt in the 
appellant's favor.

There is no other medical opinion of record that conflicts 
with this opinion or shows the service-connected disabilities 
at a different level.  The veteran is treated by the VA for 
his service connected disabilities and continues to have 
similar complaints as at the May 2002 VA examination.  
Therefore, the evidentiary picture as a whole shows that the 
veteran is unemployable due to the service connected 
disabilities.  Accordingly, the Board finds that the evidence 
supports the veteran's claim that his service connected 
disabilities render it impossible for him to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.


REMAND

As to the issues of entitlement to an increased rating for 
asbestosis, currently evaluated as 30 percent disabling, and 
entitlement to an increased rating for a thoracic spine 
disability, currently evaluated as 10 percent disabling, the 
evidence is inadequate to fully evaluate the veteran.  (It is 
noted, in view of the total rating granted above, that the 
appellant could chose to withdraw (in writing to the RO) the 
appeal as to these issues rather than assistant in the 
development requested below.  Without such withdrawal, 
development as noted is indicated.)

Initially, for the issues on appeal, during the pendency of 
this appeal, the Veterans Claim Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions 
of the VCAA have not been provided to the veteran 
specifically as to the issues on appeal.  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As part of this, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Appeals Court 
made a conclusion similar to the one reached in Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Appeals Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the appellant 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.

Second, the veteran has submitted VA treatment records for 
the disabilities at issue, and it is unclear whether there 
are additional VA treatment records that are not of record; 
therefore, any additional treatment records for the veteran 
should be obtained. 

Third, as to evaluation to be assigned for the service 
connected thoracic spine disability, during the course of 
this appeal, the rating criteria for intervertebral disc 
syndrome changed.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The change was effective September 23, 2002.  
Additionally during the course of this appeal, the portion of 
the Schedule for Rating Disabilities - Musculoskeletal System 
(38 C.F.R. § 4.71a) that involves disabilities of the spine 
was changed.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
The change was effective September 26, 2003 and provides new 
criteria for rating disorders of the spine.  Additionally the 
sections for consideration have been renumbered from 
diagnostic codes 5235-5243.  These criteria should be 
considered by the RO prior to any Board decision.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, in 
light of the changes to the rating criteria for rating the 
spine, a new examination to fully evaluate the service 
connected thoracic spine under the old and new regulations 
should be provided.  Consideration of orthopedic and 
neurologic findings is required.

Finally, received at the Board in November 2003 was a 
September 2003 report from a pulmonary function laboratory 
that shows some different results than at the last VA 
examination for the service connected asbestosis; therefore, 
to fully evaluate the veteran's service connected disability, 
a new VA examination for the asbestosis should be provided to 
ascertain the current status of the disability.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 2000.  
Thereafter, the RO should obtain copies 
of all records that have not already been 
obtained, including any additional 
treatment records for the veteran from 
any VA Medical Centers, including the 
Pittsburgh, Pennsylvania VA Medical 
Center.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.

3.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected thoracic spine 
disability.  Pertinent orthopedic and 
neurologic findings should be recorded.  
The claims file should be made available 
and reviewed by the examiner(s) in 
connection with the examination(s).  The 
examiner(s) should be furnished with a 
copy of the new and old rating criteria, 
including the interim criteria for rating 
intervertebral disc syndrome.  All 
indicated special tests and studies 
should be accomplished and included with 
the examination report(s).  The 
examination report(s) must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
changes).  Functional impairment should 
be described as should the affect of the 
service connected thoracic spine 
disability on employability.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service connected asbestosis.  The claims 
file should be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies, to include pulmonary 
function testing, must be performed and 
all pertinent clinical findings and 
pulmonary test findings reported in 
detail.  The DLCO (SB) percent predicted 
should also be given, or an explanation 
why it could not be ascertained be 
provided.  These tests should be reviewed 
by the examiner.  All disability must be 
viewed in relation to its history; and 
the report of examination should provide 
accurate and fully descriptive 
assessments of all clinical findings.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for diseases and injuries of the 
spine).  This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



